         Case 1:13-cv-01710-LAP Document 23 Filed 03/26/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSEPH DAVID MORALES,

                      Petitioner,              No. 13-CV-1710 (LAP)

-against-                                      No. 08-CR-1195 (LAP)

UNITED STATES OF AMERICA,                              ORDER

                      Respondent.

LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court is Mr. Morales motion to vacate, set

aside, or correct his sentence under 28 U.S.C. § 2255.             (See

dkt. no. 1.)1     Since filing his petition, Mr. Morales has been

released from prison.       (See dkt. no. 5.)     Accordingly, the Court

construes Mr. Morales’s petition as a petition for a writ of

error coram nobis.      For the reasons below, the petition is

DENIED.

     To obtain such an “extraordinary remedy,” Mr. Morales must

show, inter alia, that he “continues to suffer legal

consequences from his conviction that may be remedied by

granting of the writ.”       Kovacs v. United States, 744 F.3d 44, 49

(2d Cir. 2014).      But despite having several opportunities to

supplement his petition, Mr. Morales identifies no legal

consequences that he continues to suffer as a result of his

conviction.      His petition may be denied on that basis alone.


     1   All docket entries refer to the civil docket.
                                      1
         Case 1:13-cv-01710-LAP Document 23 Filed 03/26/21 Page 2 of 2



     Moreover, even addressing the merits of Mr. Morales’s

petition--which raises four issues of ineffective assistance of

counsel2--Mr. Morales is not entitled to relief.           After carefully

reviewing the record, the Court finds that Mr. Morales has

failed to establish both (1) “that counsel’s representation fell

below an objective standard of reasonableness” or (2) “that

there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have

been different.”      Lafler v. Cooper, 566 U.S. 156, 163 (2012).

     For the foregoing reasons, Mr. Morales’s petition [dkt. no.

1] is DENIED.     The Clerk of the Court shall (1) close the case,

(2) deny all pending motions as moot, and (3) mail a copy of

this order to Mr. Morales.

SO ORDERED.

Dated:       March 26, 2021
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




     2 Specifically, Mr. Morales argues that he received
ineffective assistance because his attorney (1) failed to
present expert testimony, (2) did not object to the Court’s
allowing NYPD Detective Daniel Fox to testify, (3) wrongly
advised Mr. Morales not to take the stand, and (4) failed to
impeach one of the Government’s witnesses. (See dkt. no. 1 at
2-10.)
                                      2
